UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 13-1118


YVONNE HICKMAN,

                  Plaintiff - Appellant,

          v.

MICHAEL PUGLISE,

                  Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Catherine C. Blake, District Judge.
(1:12-cv-03577-CCB)


Submitted:   April 25, 2013                      Decided: April 29, 2013


Before AGEE and      WYNN,   Circuit   Judges,    and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Yvonne Hickman, Appellant Pro Se.       Michael Puglise, Appellee Pro
Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Yvonne     Hickman     appeals      the    district    court’s     order

dismissing her civil complaint.               We have reviewed the record and

find   no   reversible    error.         Accordingly,      we     affirm    for    the

reasons stated by the district court.                  See Hickman v. Puglise,

No. 1:12-cv-03577-CCB (D. Md. Jan. 10, 2013).                   We dispense with

oral   argument      because     the    facts    and   legal    contentions        are

adequately    presented    in     the    materials     before     this     court   and

argument would not aid the decisional process.



                                                                            AFFIRMED




                                          2